      Case 1:19-cv-00120-MW-GRJ Document 22 Filed 01/19/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

JONATHAN PETERSON,

             Petitioner,
v.                                          Case No.: 1:19cv120-MW/GRJ

SECRETARY of FLORIDA
DEPARTMENT OF
CORRECTIONS,

          Respondent.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 21. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “Respondent’s motion to dismiss,

ECF No. 15, is GRANTED. The petition for a writ of habeas corpus is DISMISSED

as time-barred pursuant to 28 U.S.C. § 2244(d).” A certificate of appealability is

DENIED. The Clerk shall close the file.

      SO ORDERED on January 19, 2021.
                                     s/Mark E. Walker
                                     Chief United States District Judge
